 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDNOTE.-We will notify the above-named employee,ifpresently serving in the-Armed Forces of the United States, of his right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act of 1948,as amended,after discharge from the,Armed Forces.Thisnotice must remain posted for 60 consecutive days from the date of posting,.and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office,Midland'Building, 176 West Adams Street,Chicago,Illinois,Telephone No. Central 6-9660,.if they have any question concerning this notice or compliance with its provisions.HenryI.Siegel Co., Inc.andAmalgamated Clothing Workers-of America,AFL-CIO.Case No. 06-CA-1179. June 22, 1964SUPPLEMENTAL DECISION AND ORDEROn February 18, 1963, the Board issued its Decision and Order in,this proceeding, 140 NLRB 1292, holding that the Respondent was notrequired to include in its written contract with the Charging Union,,herein called the Amalgamated, a provision setting out an understand-ing that the enumerated piece rates for its pressers and stitchers andincorporated a 121/2 percent incentive factor, and reciting the parties"agreement that all piece rates for new or changed operations wouldalso incorporate the same factor.The Board found that the bar-gaining contract between the Respondent and the Amalgamated, al-"though making no-Specific reference to the 121/2 percent factor, didembody. in. article V and schedule A thereof, the understanding of theparties that the factor had been and would continue to be used insetting piece rates.The Board therefore dismissed the complaint,.rejecting the findings and conclusions of the Trial Examiner that theRespondent had violated Section 8(a) (5) and (1) by refusing to in-clude an. explicit reference to the incentive factor in the contract.Thereafter, the Amalgamated petitioned .the Court of Appeals for #the Second Circuit for review of. our Order, and on November 6, 1963,the court held 1 that the reasons given in our Decision did not justifydismissal of the complaint, and remanded the matter for further con-sideration of two points : (1) whether the Amalgamated, by executinga written contract which did not contain a provision as to the incen-tive factor had waived its right to insist upon such a provision now,and (2) what weight should be given to the fact that the 1961 con-tract, over which the dispute arose, has now expired and has been re-placed by another which also contains no explicit reference to theinclusion of the incentive- factor in determining piece rates.The Re-spondent and the Amalgamated subsequently filed briefs with theBoard on the issues presented by the court's remand, and these havebeen fully considered in our determination.1Amalgamated Clothing Workers of America,AFL-CIO v. N.L.R.B.,324 F. 2d 228.147 NLRB No. 78. HENRYI.SIEGELCo., INC.595Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Jenkins].1.As the Board in its original Decision and Order had decided todismiss the complaint for thereasonsmentioned above, the Boardconsidered it unnecessary to pass on the finding of the Trial Examinerthat the Amalgamated had not waived its right to insist on the in-clusion of a specific provision as to the use of the incentive factor,by its eventual execution and acceptance of the 1961 contract.TheBoard has now considered the Respondent's contention that the execu-tion of the 1961 contract constituted such a waiver, and agrees withthe Trial Examiner that the Amalgamated was not precluded therebyfrom pressing its claim that the Respondent's agreement as to the useof the incentive factor should be reduced to writing. It is clear fromthe record that the position of the Amalgamated both before and afterexecution of the contract has consistently been that specific referenceto the use of the incentive factor should be included in the contract, andthat it has never, by word or action, waived its claim. The respond-ent could not satisfy its statutory obligation to bargain until it andthe Amalgamated had settledon languagewhich would express itsoral commitment that the incentive factor had been and would con-tinue to be used in the computation of piece rates under the 1961contract .22. It is apparent from the briefs and other documents filed withus that the 1961 contract has been replaced by a contract executed bythe parties in 1963 which likewise contains no specific reference to useof the 121/2 percent incentive factor;The Amalgamated asserts thatin negotiating this agreement it arrived at an understanding with theRespondent concerning the incentive factor preciselysimilarin effectto that reached in the negotiations for the 1961 contract.The Re-spondent, however, denies that it made any commitment in the 1963negotiations' to continue the use of this factor.As the issue thusframed with respect to negotiations for the 1963 contract has not beenlitigated, we do not find it possible to. make a determination concerningit in this proceeding.The Board now finds, pursuant to the remand of the Court of Ap-peals, that the Respondent, by refusing to put into writing in the 1961contract its agreement that ,a 121/2-percent incentive factor would con-2 SeeThe Timken Roller Bearing Company v.N.L.R.B.,325 F. 2d 746 (C.A. 6), andN.L.R.B. v. Perkins Machine Company,326 F. 2d 488 (C.A. 1), which hold that an em-ployer's obligation to bargain on a matter arising from a union's statutory right is notextinguished by the fact that the parties have considered in their negotiations, and havethereafter omitted,a provision with respect thereto in their written contract.A relinquish-ment by a union of a statutory right--in this case, to have incorporated in written formwhat has been agreed to orally-must be in clear and unmistakable language,and silencein the bargaining agreementdoes not amountto such relinquishment. 596DECISIONSOF NATIONALLABOR RELATIONS BOARDtinue to be utilized, has engaged in unfair labor practiceswithin themeaning of Section 8(a) (5) and 8 (a) (1) ofthe Act.THE REMEDYAs we have noted, it appears that the 1961 contract, which was thesubject of the negotiations giving rise to the dispute involved herein,has since expired and been replaced by another which now governsthe relationship between the Respondent and the Amalgamated.Webelieve that it would be futile to order the Respondent to bargain nowwith the Amalgamated over the language of a provision to be addedto a contract which is, in any event, no longer effective. It appears,however, that the parties are still in dispute concerning inclusion ina contract of the incentive factor, and that subsequent events havenot mooted the unfair labor practices found in this proceeding. There-fore, although we shall not now, for the reasons stated above, orderthe Respondent to incorporate a provision relating to the use of the in-centive factor in any specific contract, we shall nevertheless.order theRespondent to cease and desist from refusing to bargain in the mannerhere found to constitute a violation of the Act, and affirmatively, tocomply with its statutory bargaining obligation.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended,the Board hereby orders that Henry I. Siegel Co.,Inc., itsofficers, agents,successors,and assigns,shall:1.Cease and desist from :(a)Refusing to bargaincollectivelywith Amalgamated ClothingWorkers of America,AFL-CIO,as the exclusive representative ofthe employees in the appropriate unit for which it has been rec-ognized, by refusing to reduce to writing and incorporate in a writtenand signed contract any agreement reached with such Union concern-ing an incentive factor to be applied in the computation of piece rates,or any other subject of bargaining as to which the parties have reachedagreement.(b) In any like or related manner,interfering with the effortsof such Union to bargain collectively as the exclusive bargaining agentof all employees in the appropriate unit.2.Take the following affirmative action,which the Board finds willeffectuate the policiesof the Act :(a)Upon request,bargain collectively with Amalgamated Cloth-ing Workers of America,AFL-CIO,concerning the language of anyprovision as towhichagreement has been reached,and incorporatesuch provision in a written and signed agreement. HENRY I. SIEGEL CO., INC.597(b)Post at its plants at Dickson, Tennessee, and Fulton, Kentucky,the attached notice marked "Appendix." 3Copies of said notice, tobe furnished by the Regional Director for the Twenty-sixthRegion,shall, after being duly signed by an authorized representative of Re-spondent, be posted immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicuous places,including all places where notices to its employes are customarilyposted.Reasonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Twenty-sixth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.3 In the event that thisOrderis enforcedby a decree of a United States Court ofAppeals, thereshallbe substituted for the words "a Decision and Order" the words "aDecree ofthe United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :AVE WILL, if agreement is reached with Amalgamated ClothingWorkers of America, AFL-CIO, concerning an incentive factorto be applied in the computation of piece rates, or any other sub-ject of bargaining, reduce such agreement to writing and incorpo-rate it in a written and signed contract.WE WILL NOT, by refusing to reduce to writing an agreementconcerning an incentive factor to be applied in the computationof piece rates, or in any like or related manner, interfere with theefforts of Amalgamated Clothing Workers of America, AFL-CIO,.to,,bargain,.collectively. as the exclusive representative of allemployees in the appropriate unit.HENRY I. SIEGEL CO., INC.,Employer.Dated----------------By-------------------------------------'(Representative)(Title)This noticemust remainposted for 60 consecutive days from the dateof posting, and must not be altered, defaced, or covered by any othermaterial.Employees may communicate directlyi with the Board's Regional,Office, 746 Federal Office Building, 167 North Main Street, Memphis,Tennessee, Telephone No. 534-3161, if they have any questions con-cerningthis notice or compliance With its provisions.